

EXHIBIT 10.1
 
WHEREAS,
 
Green Mountain Power Corporation (the “Company”) maintains the Fourth Amended
and Restated Deferred Compensation Plan for Certain Officers (the “Officers’
Plan”); and
 
WHEREAS,
 
the Compensation Committee has recommended that the Officers’ Plan be amended to
increase the maximum amount of compensation that may be deferred under the Plan
from $35,000 to $75,000; and
 
WHEREAS,
 
the Board has reviewed the proposed amendments as set forth in the proposed
Fifth Amended and Restated Deferred Compensation Plan for Certain Officers
attached as Exhibit A to these minutes; and
 
WHEREAS,
 
the Board has determined that it would be in the best interest of the Company to
approve the following resolutions;
 
RESOLVED,
 
that the Board hereby approves and adopts the Fifth Amended and Restated
Deferred Compensation Plan for Certain Officers in the form attached as Exhibit
A to these minutes; and
 
RESOLVED,
 
that in addition to, and without limiting the foregoing, the proper officers of
the Company, acting for and on behalf of the Company, are hereby authorized and
directed to take, or cause to be taken, such further actions and to execute and
deliver or cause to be executed and delivered, in the name of the Company, as
the act and deed of the Company, all such further instruments and documents as
any proper officer, with the advice of counsel, may deem to be necessary or
advisable in order to effect the purpose and intent of the foregoing resolutions
and to be in the best interest of the Company (as conclusively evidenced by the
taking of such action or the execution and delivery of such instruments and
documents, as the case may be, by or under the direction of any proper officer
in accordance with such advice).
 



 